DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-25, in the reply filed on 4/28/22 is acknowledged.
Claims 26-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/22.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  In claim 1, line 14 should be amended to recite “the wound care device is configured to transport .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9-11, 14-17 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al (EP 3078360 A1).
With respect to claim 1,  Feng discloses a wound care device (3 layered wound dressing shown in fig 1; para [0009]) comprising: 
a first layer of fabric (wound contact layer 1 in fig 1; para [0009-0010]; formed as a fabric layer – para [0014]) having a wound contact surface (surface of layer 1 configured to contact a wound) and a wound fluid reservoir surface (opposite surface of layer 1 which faces and is adjacent to the middle layer 2 which is interpreted as being a wound fluid reservoir since it absorbs and retains wound fluid – para [0010]), wherein the first layer of fabric (1) contains lyocell fibers (para [0011] line 37); a first hotmelt adhesive (para [0030] part 1); and 
a second layer of fabric (middle absorbent layer 2 in fig 1; para [0009-0010;0018-0022]); 
wherein the first hotmelt adhesive is disposed between the first layer of fabric and the second layer of fabric (each of the first and second layers are manufactured using hot melt and adhered together – para [0030]; it is inherent that the adhesive must be disposed between the first and second layers in order to adhere them to one another); and 
wherein the first hotmelt adhesive is disposed on the wound fluid reservoir surface of the first layer of fabric (it is inherent that the adhesive used to attach the first and second layers will be provided on the surface of layer 1 which faces and is adjacent to layer 2, which is interpreted as being the “wound fluid reservoir surface” of layer 1 as discussed above); and 
wherein the wound care device transports wound fluid uni-directionally from the wound contact surface to the wound fluid reservoir surface upon exposure to a wound (wound contact layer 1 absorbs and transfers wound fluid to the middle absorbent layer 2 via almost vertical transfer whereby the fluid is absorbed and retained in layer 2; since the fluid is transferred from layer 1 to layer 2 and then retained in layer 2, the transport is interpreted as being “uni-directional” – see para [0010,0032]).
With respect to claim 5, Feng discloses the invention as claimed (see rejection of claim 1) and also discloses that the first layer of fabric is comprised primarily of hydrophobic fibers and hydrophilic fibers (para [0009]).
	With respect to claim 6, Feng discloses the invention as claimed (see rejection of claim 5) and also discloses that the hydrophobic fibers are polyester fibers (para [0011] lines 40-44).
	With respect to claim 7, Feng discloses the invention as claimed (see rejection of claim 5) and also discloses that the hydrophilic fibers are lyocell fibers (para [0011] lines 34-40).
With respect to claim 9, Feng discloses the invention as claimed (see rejection of claim 1) and also discloses that the second layer of fabric (2) is selected from the group consisting of nonwoven fabric and knit fabric (nonwoven – abstract).
With respect to claim 10, Feng discloses the invention as claimed (see rejection of claim 1) and also discloses that the second layer of fabric (2) contains lyocell fibers (para [0019]).
With respect to claim 11, Feng discloses the invention as claimed (see rejection of claim 1) and also discloses that the second layer of fabric (2) has a fabric construction different from the first layer of fabric (1) (the middle layer 2 has a different ratio of hydrophilic to hydrophobic fibers than the wound contact layer 1 – for middle layer 2, the ratio is specifically chosen in order to provide higher absorbency in the middle layer so that the middle layer absorbs and retains wound fluid transferred from the wound contact layer 1 – see para [0010;0018;0032]).
With respect to claim 14, Feng discloses the invention as claimed (see rejection of claim 1) and also discloses that the first layer of fabric (1) is coated with a composition comprising at least one silver-containing compound (para [0027-0029]).
With respect to claim 15, Feng discloses the invention as claimed (see rejection of claim 14) and also discloses that the at least one silver-containing compound is a mixture of silver ion exchange materials (para [0028]).
With respect to claim 16, Feng discloses the invention as claimed (see rejection of claim 15) and also discloses that the silver ion exchange material is selected from the group consisting of silver zirconium phosphate, silver calcium phosphate, silver zeolite, and mixtures thereof (silver sodium zirconium hydrogen phosphate – para [0028]).
With respect to claim 17, Feng discloses the invention as claimed (see rejection of claim 16) and also discloses that the silver ion exchange material is silver zirconium phosphate (para [0028] lines 54-55).
With respect to claim 23, Feng discloses the invention as claimed (see rejection of claim 1) and also discloses that the device further includes a third layer of fabric (outer layer 3; fig 1).
With respect to claim 24, Feng discloses the invention as claimed (see rejection of claim 23) and also discloses that the device further contains a second layer of hotmelt adhesive (the outer layer is manufactured using hot melt and adhered to the middle layer 2 based on the arrangement shown in fig 1 – see para [0024;0030]; it is inherent that the adhesive must be disposed between the second middle layer 2 and third outer layer 3 in order to adhere them to one another).
With respect to claim 25, Feng discloses the invention as claimed (see rejection of claim 24) and also discloses that the second layer of hotmelt adhesive is disposed between the second layer of fabric and the third layer of fabric (it is inherent that the adhesive must be disposed between the second middle layer 2 and third outer layer 3 in order to adhere them to one another).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (EP 3078360 A1) in view of Canada et al (US 2006/0127462).
With respect to claims 2-4, Feng discloses the invention as claimed (see rejection of claim 1) but does not disclose that the first layer of fabric is knit fabric wherein the knit fabric is circular knit fabric that, specifically, is a jersey knit fabric.
Canada, however, teaches an analogous wound care device wherein the “fabric may be of any variety, including but not limited to, woven fabric, knitted fabric, nonwoven fabric, or combinations thereof” (para [0020]) but, preferably, is comprised of a knit construction (para [0003]) and, specifically, is a jersey knit that is a circular fabric made with a plain stitch where loops intermesh in only one direction to provide different appearances on the face/back of the fabric (para [0022]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a jersey knit fabric as taught by Canada instead of a nonwoven fabric for the first layer of the device of Feng in order to provide a different appearance on the face as compared to the back of the fabric. Additionally, one would have been motivated to form the first layer in Feng as a jersey knit fabric as taught by Canada since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to claim 8, Feng discloses the invention as claimed (see rejection of claim 5) but does not disclose that the first layer of fabric further comprises an elastomeric fiber.
Canada, however, teaches an analogous wound care device wherein the device comprises a first fiber on the wound contact surface, a second fiber on the fluid reservoir surface, and, additionally, a third fiber such as an elastomeric polyurethane in order to provide elasticity to the device (para [0003]). Canada further teaches that addition of the elastomeric fiber improves conformability and provides some level of softness (para [0022]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date, to have added an elastomeric fiber as taught by Canada to the first layer of the device of Feng in order to provide elasticity and softness and improve conformability of the device.
With respect to claims 18-19, Feng discloses the invention as claimed (see rejection of claim 14) but does not disclose that the composition further comprises a binding agent wherein the binding agent is a polyurethane-based material.
Canada, however, teaches an analogous wound care device wherein silver compounds are added with a binder to the substrates (para [0030]). Canada further teaches that “When specific polyurethane-based binder materials are utilized, the antimicrobial characteristics of the treated substrate are effective with regard to the amount of surface available silver that is released to kill bacteria, without altering the color of the treated substrate” (para [0031]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a polyurethane-based binding agent as taught by Canada to the first layer of the device of Feng when adding the silver antimicrobial agents to the fabric in order to provide effective antimicrobial characteristics with regard to the amount of surface available silver that is released to kill bacteria, without altering the color of the treated fabric.
With respect to claim 20, Feng discloses the invention as claimed (see rejection of claim 14) but does not disclose that the device is non-electrically conductive. 
Canada, however, teaches an analogous wound care device (example 2 – para [0049]) which is non-electrically conductive (para [0092]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the device of Feng to be non-electrically conductive like the device of Canada in order to avoid interference with or alter the release rate of silver ions in the material.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (EP 3078360 A1) in view of Hanson et al (US 2017/0290945).
With respect to claim 12, Feng discloses the invention as claimed (see rejection of claim 1) but does not disclose that the first hotmelt adhesive is selected from the group consisting of polyurethane hotmelt, polyolefin hotmelt, polyamide hotmelt, co-polymers of polyurethane hotmelt, co-polymers of polyolefin hotmelt, co-polymers of polyamide hotmelt, and mixtures thereof.
	Hanson, however, teaches that hot melt adhesives are commonly used to bond together articles such as medical dressings (para [0002]) and, specifically, teaches a hot melt adhesive composition based on polyolefin used for constructing disposable absorbent articles (abstract) such as medical dressings and bandages (para [0043]) to provide good cohesive strength and low odor (para [0018]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a polyolefin hotmelt adhesive as taught by Hanson as the hot melt adhesive in the device of Feng in order to provide good cohesive strength and low odor.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al (EP 3078360 A1) in view of Venkatasanthanam et al (US 2002/0119292).
With respect to claim 13, Feng discloses the invention as claimed (see rejection of claim 1) but does not disclose that the hotmelt adhesive is present on the wound fluid reservoir surface of the first layer of fabric in a substantially uniform layer. 
Venkatasanthanam, however, teaches a multilayered structure formed using hot melt adhesives wherein a continuous and uniform layer of the adhesive is provided on the material layer to avoid defects in the material (para [0104]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have provided the hotmelt adhesive in Feng as a substantially uniform layer on the wound fluid reservoir surface of the first layer of fabric, like the continuous layer of hot melt adhesive in Venkatasanthanam, in order to avoid defects in the material.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Feng et al (EP 3078360 A1).
With respect to claim 21, Feng discloses each and every structural element of the claimed wound care device (see rejection of claim 1) and also teaches that a silver-containing antimicrobial agent can be added to the first layer 1 (see para [0027-0029) and, more specifically that the silver is provided by “coating the silver onto the fibre surface” (para [0029] lines 7-9).  Feng is silent, however, as to whether this coating is provided to the wound contact surface and the fluid reservoir surface of layer 1 or just to the individual fibers used to form layer 1. The claimed phrase “wherein the wound contact surface and the fluid reservoir surface are coated with a composition comprising at least one silver- containing compound” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113. Thus, even though Feng is silent with respect to coating the surfaces of the fabric layer (as opposed to coating individual fibers), it appears that the product in Feng would be the same or similar as that claimed, especially since both applicant's product and the prior art product are rendered antimicrobial due to the addition of agents such as silver to the product.
 	With respect to claim 22, Feng discloses the invention substantially as claimed (see rejection of claim 21) and also discloses that the device exhibits antimicrobial efficacy (adding antimicrobial agents such as silver renders the dressing “antimicrobial” – para [0027]; antimicrobial articles exhibit antimicrobial efficacy).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786